DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 21st, 2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s arguments on pages 4-6 that Herzog does not teach separately irradiating multiple sub-areas in different irradiation vectors.
Herzog teaches the plurality of hexagon-shaped irradiation sub-areas use a plurality of separate irradiation vectors having different directions (Fig. 4, parallel lines in hexagons; [0013-0014]), wherein successively [0007], a first irradiation sub-area is irradiated using a first irradiation vector, a second irradiation sub-area is irradiated using a second irradiation vector, and a third irradiation sub-area is irradiated using a third irradiation vector (Fig. 4, hexagons).  The rastering lines have 60 degree offsets, for example, within adjacent hexagons (Fig. 4, parallel lines in hexagons; [0013-0014]); illustrated in what can be a repeatable pattern of three hexagons, matching the current Figure 2, item III pattern of adjacent hexagons, that do not have matching adjacent-hexagon rastering directions.  
Herzog teaches that the core of the invention is vector irradiation and sequentially irradiating non-adjacent sub-areas of the layer in order to minimize thermal stresses by the heat energy input for solidification in the layer [0006, 0007, 0010]; which is the same reason for the irradiation strategy presented in the instant publication [0015, 0018]. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herzog (WO2008074287A1), using English translation from google.patents.com, with matching drawings provided by IDS (DE102006059851A1).
With respect to claim 17, the prior art of Herzog teaches a method for additively manufacturing at least one three-dimensional object by successive layer-wise selective irradiation and consolidation of build material layers [0003], the method comprising: subdividing an irradiation area in a build material layer into a plurality of irradiation sub-areas (Fig. 4, items 4); wherein at least one irradiation sub-area comprises a polygon having at least five sides, illustrated with hexagons (Fig. 4; [0015]); and selectively irradiating and consolidating an additive build-up of the at least one three-dimensional object in the irradiation area by separately irradiating the plurality of irradiation sub-areas.  Herzog teaches the plurality of sub-areas are non-adjacent in addition to separately irradiated [0035].  
Herzog teaches the plurality of hexagon-shaped irradiation sub-areas use a plurality of separate irradiation vectors having different directions (Fig. 4, parallel lines in hexagons; [0013-0014]), wherein successively [0007], a first irradiation sub-area is irradiated using a first irradiation vector, a second 
With respect to claim 18, Herzog teaches at least one irradiation sub-area comprises a hexagon [0021].  
With respect to claim 19, Herzog teaches each side of the hexagon has the same length (Fig. 4, upper item 4).  
With respect to claim 20, Herzog teaches a plurality of irradiation sub-areas each comprise a hexagon (Fig. 4; [0022]).  
With respect to claim 21, Herzog teaches at least three adjacent irradiation sub-areas each comprise a hexagon (Fig. 4).  
With respect to claim 22, Herzog teaches the at least one irradiation sub-area is irradiated using a plurality of separate irradiation vectors.  Herzog teaches the edge regions of individual sections can be irradiated with a grid design of a plurality of vectors [0018-0019].
With respect to claim 23, Herzog teaches at least two irradiation vectors are arranged in parallel (Fig. 4, left and right hexagons).  
With respect to claim 24, Herzog illustrates at least three irradiation vectors are arranged in an equidistant arrangement in each sub-area of Figure 4.  
With respect to claim 25, Herzog teaches irradiation vectors of adjacent irradiation sub-areas are offset and/or rotated relative to each other (Fig. 4, hexagons; [0014]).  
With respect to claim 26, Herzog teaches selectively irradiating and consolidating comprises a first irradiation step comprising irradiating irradiation vectors having a first spatial extension and/or 
With respect to claim 27, Herzog teaches subdividing a subsequent irradiation area in a subsequent build material layer into a plurality of subsequent irradiation sub-areas [0003].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (WO2008074287A1), using English translation from google.patents.com, with matching drawings provided by IDS (DE102006059851A1).
With respect to claim 28, Herzog teaches adjacent irradiation sub-areas on the same layer are rotated relative to each other.  Herzog teaches that is done because component stability, in particular bending stiffness, is improved when adjacent sub-areas have different irradiation orientations [0013].
Herzog does not explicitly teach the irradiation sub-areas and subsequent irradiation sub-areas on adjacent layers are laterally offset or rotated relative to each other.  
However, Herzog does not teach away from offset sub-areas or differently-oriented sub-areas on adjacent layers by promoting a discussion of identical adjacent layers.  It would have been prima facie obvious to a person of ordinary skill in the art that the directional stability and bending stiffness of a component would also be weakened if sub-areas directly above and below each other were oriented in the same direction for a plurality of consecutive layers.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the Herzog teaching, discussing improved component stability and bending stiffness from adjacent sub-areas of the same layer have different irradiation orientations, suggests that a similar 

With respect to claim 29, Herzog teaches the irradiation sub-areas on the same layer at least partially overlap, and can create a higher local density and improve overall product stability [0017], and that the “degree of overlap” could be controlled at sub-area borders [0020].
Herzog does not directly teach a sub-area would be overlapped by a subsequent sub-area directly above it.
However, since Herzog teaches that overlapping can occur across sub-areas on the same layer, and also that the degree of overlap can be modified, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that overlapping for a subsequent irradiation sub-area to a sub-area directly below it would easily be possible, and would be preferable as it would improve component stability.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Fasano (US20190009333A1), Figs. 8-10;  Hellestam (US20160279735A1), Figs. 7-10;  Ploshikin (US20210129226A1), Figs. 8-12, [0151].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742